Citation Nr: 1303256	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  11-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating greater than 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In December 2011, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The Veteran also submitted a Notice of Disagreement (NOD) with the RO's denial of his increased rating claim for asbestos-related pleural plaques.  Regardless, the Veteran did not perfect his appeal of that claim by filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement), after the RO sent him an October 2011 Statement of the Case (SOC) concerning that claim.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2012).  Thus, that claim is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the increased rating issue for bilateral hearing loss, the Board finds that additional development of the evidence is required.

A remand is required for clarification of a June 2009 private audiology report.  VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012).  In the present case, with regard to the June 2009 private audiology report, it is unclear whether speech discrimination testing was performed by way of the Maryland CNC test.  On this issue, pursuant to 38 C.F.R. § 4.85(a), the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test.  However, the Court has held if a private audiogram does not specifically identify whether speech discrimination testing was performed by the Maryland CNC test, the claim must be remanded to ask the private audiologist to clarify what test was used, unless it can be shown the private test would not support an increased rating even if considered.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011) (emphasis added).  See also 38 C.F.R. § 19.9(a).  

In the instant case, the speech discrimination scores listed in the June 2009 private audiology test would support an increased initial 10 percent rating, but only if the speech discrimination testing was performed by way of the Maryland CNC test.  See 38 C.F.R. § 4.85(a)-(e).  Thus, a remand for further clarification is required from the June 2009 private audiologist as to whether speech discrimination testing was performed by way of the Maryland CNC test.  

Third, the Veteran must be scheduled for a VA examination to rate the current extent and severity of his service-connected bilateral hearing loss.  In the present case, the Veteran continues to assert that his bilateral hearing loss disability has worsened since his last December 2009 VA examination.  He specifically requested a new VA examination.  See e.g., December 2011 Travel Board hearing testimony at pages 5-7.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2012).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss disability.  This VA examination should also include a statement as the effect of his hearing loss on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and determine if there are any outstanding records relevant to appeal.  If such records are identified, appropriate development should be undertaken.

2.  The AOJ must contact the private audiologist who conducted the 2008 and 2009 private audiogram, in order to clarify whether speech discrimination testing was conducted using the Maryland CNC test.  The June 2009 private audiogram was conducted by the Ear, Nose, and Throat Associates of Tacoma, P.S.  All attempts to secure a response, and any response received, must be documented in the claims file. 

3.  The AOJ should schedule the Veteran for a VA examination to ascertain the current severity of his service-connected bilateral hearing loss disability.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  

4.  The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  

5. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the issue of an increased initial rating for bilateral hearing loss.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

